Citation Nr: 1329151	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 2002 to June 2005, and for one week in April 2009.  He served in combat in Iraq, and holds a Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2009 decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2008 Decision Review Officer (DRO) decision was a reconsideration of a December 2007 decision which had granted service connection for PTSD and assigned an initial 10 percent evaluation effective June 28, 2007.  The DRO, based on additional relevant evidence submitted within a year of the prior decision, granted entitlement to an increased, 50 percent initial evaluation effective June 28, 2007.  A timely notice of disagreement was filed with the December 2008 decision, which therefore did not become final.  The Veteran's perfection of his appeal in February 2011 following issuance of a February 2011 statement of the case (SOC) accordingly dates back to the original grant of service connection.

In the October 2009 decision, service connection for residuals of TBI was granted, and an initial 10 percent evaluation was assigned effective from June 24, 2009.

The Veteran in April 2010, in perfecting his appeal with regard to the evaluation of residuals of TBI, indicated that he desired a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices.  However, in February 2011, the Veteran withdrew that hearing request.  On a VA Form 9, Appeal to Board of Veterans' Appeals, he stated he did not want any hearing.  Although this form served to perfect the appeal with regard to PTSD, the Veteran also stated that he wanted both his appeals expedited, and checked the box indicating that he wished the form to apply to all issues listed on the SOC and any supplemental SOCs (SSOCs).  

In April 2013, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development; they have now been returned to the Board for further appellate consideration. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded the matters for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That duty includes providing an adequate VA examination when necessary.  38 C.F.R. § 3.1589(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board found that the June 2012 VA PTSD examination was not adequate for rating purposes.  The examiner provided contradictory information when discussing the presence of and ability to differentiate between signs and symptoms of TBI and PTSD.  The absence of a TBI protocol examination, as a result of an unexplained failure to report on the part of the Veteran, highlighted the confusion in the report findings.

The Board therefore remanded both matters for provision of PTSD and TBI protocol examinations.  While the failure to report for the prior TBI examination would normally result in a decision on the evidence of record with regard to that issue under 38 C.F.R. § 3.655, the Board recognized that the criteria for evaluation of PTSD and TBI are intimately connected and overlapping, and hence development on the TBI claim could not end without impeding required development for the PTSD claim.  Adequate findings regarding PTSD of necessity include findings relevant to TBI.  Therefore, to avoid any prejudice to the Veteran, on remand both PTSD review and TBI protocol examinations was directed.

On remand, the AMC did properly input the examination request with the Central Texas Health Care System, and in the absence of contrary evidence it is presumed that VA, in the regular course of business, sent notice of the scheduled May 2013 examinations to the Veteran at the address of record maintained by the hospital.  VA Adjudication Manual M21-1MR, III.iv.3.B.14.d; Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Jones v. West, 12 Vet. App. 98, 100-102 (1998).  The AMC learned of the Veteran's failure to report for the examinations in June 2013.  The failure was confirmed electronically, and proof of such was printed and associated with the claims file.

Unfortunately, review of the file reveals that the hospital maintained an incorrect mailing address for the Veteran; while the street, apartment, city, and state information is all correct, the zip code is not correct.  The correct code, confirmed with the US Postal Service, is 78704; the hospital has 78703.  The Board cannot therefore find that the April 2013 remand directives were fully complied with; the Veteran did not, potentially, have a full and fair opportunity to report for the necessary examinations.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required for scheduling of examinations, with appropriate notice at the Veteran's correct address.

The Board's cautions of Aril 2013 with regard to the importance of these examinations remain in force.  A failure to report for a necessary examination may have a negative impact on the Veteran's claims.  To that end, VA should make reasonable efforts to accommodate any request for examination at a closer or alternative site than that traditionally selected.  If accommodation cannot be made, the reason for such must be reflected in the claims file.  Ultimately, however, it is the responsibility of the Veteran to report for the examination as scheduled, or to provide good cause for his failure.

While VA did obtain updated treatment records, as reflected in the electronic Virtual VA system, in April 2013, given the passage of time since then, further efforts are now required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the Central Texas Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of December 2012 to the present.

2.  Schedule the Veteran for VA PTSD Review and TBI Protocol examinations, ensuring that the correct address (with correct zip code, as noted in the body of this remand) is used for notification to the Veteran.  The claims folder must be reviewed in conjunction with the examinations.  

The examiner(s) must clearly identify all current signs, symptoms, and manifestations of both PTSD and TBI and, to the greatest extent possible, differentiate between those associated with each.

Additionally, the examiner(s) must opine as to whether the Veteran's hospitalization in October 2008 was due all or in part to his service-connected conditions.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

